379 F.2d 337
67-2 USTC  P 9527
Natalie SAS-JAWORSKY and Alexander Sas-Jaworsky, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 23236.
United States Court of Appeals Fifth Circuit.
June 21, 1967.

Natalie Sas-Jaworsky and Alexander Sas-Jaworsky, pro se.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Deene R. Goodlaw, Richard C. Pugh, Attys., Dept. of Justice, Lester Uretz, Chief Counsel, Eugene F. Colella, Atty., I.R.S., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and THORNBERRY and GODBOLD, Circuit judges.
PER CURIAM:


1
Petitioners seek review of companion decisions of the Tax Court sustaining deficiencies in their separate income tax returns for the year 1959.  The only issue presented by this appeal is whether the Tax Court correctly concluded that a corporation, formed by Dr. Sas-Jaworsky and two other persons for the purpose of promoting the sale of a biography of Dr. Sas-Jaworsky, was a taxable entity.  If the corporation was in fact a taxable entity, the petitioners, as individuals, are not entitled to certain deductions asserted by them and the subject matter of this litigation.


2
The Tax Court's determination that the corporation was a separate entity if factual in nature and may not be overturned upon review unless clearly erroneous.  See Commissioner of Interal Revenue v. Duberstein, 1960,363 U.S. 278, 290-291, 80 S.Ct. 1190, 1199-1200, 4 L.Ed.2d 1218, 1227-1228.  A careful review of the record convinces us that the evidence clearly supports the finding of the Tax Court.  We accordingly affirm.